Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 17, 2021

                                      No. 04-21-00220-CV

                   IN THE INTEREST OF H.A.J.R., L.R.R., AND M.R.R.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01028
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file her brief.
Appellant’s motion is GRANTED. Appellant is ordered to file her brief on or before August 30,
2021. No further extensions will be granted.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court